DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 28, 2022.
Currently, claims 1-2, 4-5, and 23-39 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 112
	Claims 1-2, 4-5, and 23-39 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons set forth in the last Office action mailed on January 19, 2022 and for the reasons set forth below.
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive. Applicant argues that in vitro and in vivo results can differ and the 1.132 declaration filed on April 28, 2022 shows that mice having SEPHS2 KO MDAMB231 cells have a significantly smaller tumor volume and that a greater tumor growth inhibition in vivo can be achieved because more selenium is available. In response, it is noted that the written description inquiry occurs as of the filing date, not after the filing date thus, the specification itself, not outside of the specification, must demonstrate possession. Hence, the post-filing in vitro and in vivo data presented in the 1.132 declaration filed on April 28, 2022 as well as the 2020 post-filing reference by Carlisle mentioned in the declaration and submitted as “Exhibit B” cannot support the instant co-inventors had possession of the claimed genus pertaining to treating breast cancer. 
“Nor is it sufficient [to comply with the written description requirement], as 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Ariad argues, that “skilled workers actually practiced this teaching soon after the 1989 application was filed.” See Vas-Cath, 935 F.2d at 1563-64 (holding that a written description analysis occurs “as of the filing date sought”)…. Conversely, we have repeatedly stated that actual “possession” or reduction to practice outside of the specification is not enough. Rather, as stated above, it is the specification itself that must demonstrate possession.” (emphasis added). Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 593 F3d 1336, 94 USPQ2d 1161 (Fed. Cir. 2010). 
Further, the data pertaining to the xenograft mice transplanted with ex vivo gRNA-treated MDA231 cells cannot rebut the unchanged growth of MDA-415 cells by the guide RNAs compared to the control sgRNA as shown in Figure 1D as pointed out in the last Office action. 
Even if the “optimized” experimental data included in the declaration were presented in the instant application as originally filed, the data do not support the anti-breast cancer function by the genus of a representative number of gRNA species including “SEPHS2 sg3” tested in Figure 1D in the instant application. Note that the instant specification is completely silent regarding the actual nucleotide sequence for each of “SEPHS2 sg1”, “SEPHS2 sg2”, and “SEPHS2 sg3” targeted to the 2,351-mer sequence of SEQ ID NO:3, and the declaration does not expressly identify whether the “both guides (g1 and g2)” used to generate the data in the declaration are the same as any of the three disclosed “names” of the guide RNAs disclosed in the instant application. Furthermore, even if “both guides (g1 and g2)” are presumed to be identical to “SEPHS2 sg1” and “SEPHS2 sg2”, respectively, Figure 2 in the declaration expressly shows that the two gRNAs failed to provide statistically significant, scientifically meaningful levels of viability compared to the control in MDA415, a breast cancer cell line. Note that the negative data pertaining to MDA-415 cells were expressly pointed out in the last Office action. Hence, the MDA231 cells focused on by the declarant and in “Exhibit B” cannot support the breast cancer treatment function as claimed in the instant case.  
In view of the foregoing, this rejection is maintained. 

Claim Rejections - 35 USC § 103
	Claims 1-2 and 23-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. in view of Koncarevic et al., Yoo et al., Maciel-Dominguez et al., Tang et al., Liu et al., and Ravinder et al. for the reasons set forth in the last Office action mailed on January 19, 2022 and for the reasons set forth below.
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive. Applicant argues that Watt relates to antisense oligonucleotides targeted to SEPHS2 and does not provide any data pertaining to cancer inhibition. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, there is no legal requirement that actual experimental data are required in a prior reference in order to render a method claim obvious under §103. Note that the instant specification itself does not disclose any actual in vivo cancer inhibition working example that actually administers “to the subject an inhibitor of SEPHS2” as claimed in the instant case, let alone in vitro examples using the instantly claimed “antisense oligonucleotide”, “siRNA”, and “modified inhibitory nucleic acid”.  
Applicant argues that Koncarevic teaches “a mere correlation between SPS2 downregulation and reduced glioma tumor growth”, which “would not have motivated a person skilled in the art to select SPS2 from the 21 negative significant genes”. In response, it is noted that Koncarevic expressly reports, “Ten genes thereof [21 negative significant genes] were designated as downregulated by at least a factor of 2” (emphasis added; see page 1100) and shows that SPS2 is the only significantly downregulated gene in the glioblastoma cell line NCH89 at a similar level when analyzed by both the microarray chip comparing “relative mRNA values of 4092 brain- and glioma-specific cDNA clones” and quantitative RT-PCR. See Figure 2. As such, applicant’s argument pertaining to the lack of motivation to select SPS2 (synonymous with SEPHS2) as a target to be inhibited for glioma treatment is not found persuasive. Further, applicant cannot attack Koncarevic alone to show nonobviousness of selecting a nucleic acid inhibitor targeting SEPHS2 because the instant rejection is established on the combined teachings of the cited references that also include the prior art knowledge that SEPHS2 was taught to be targeted by an antisense oligonucleotide for delaying tumor formation (see Watt) as well as the logical delineation that miR-185 mimic inherently targeting SEPSH2 reduces glioma cell growth based on the combined teachings of Maciel-Dominguez and Tang. 
Applicant continues to attack the cited references, Yoo, Maciel-Dominguez, and Liu, individually and points out what is not taught/disclosed by each reference. Again, applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Applicant argues that “SPS2 is conditional essential, as indicated in FIG. 1D of the present application”, whereas “TR1 is an essential protein in all mammalian cells”. It appears applicant attempts to state that SEPHS2 is “essential, but only in half of the 12 cell lines tested (Fig. 1D).” See page 49 of the specification. In response, it is noted that the instant rejection pertains to glioma (brain cancer) treatment method, not any or all mammalian cells or all cancer species. As such, applicant’s argument is found irrelevant to the instant ground of rejection.
Applicant argues that miR-185-5p has “about 53,000 predicted binding regions” and miR-185-3p has “about 74,000 predicted binding regions” and the anti-cancer effects by miR-185 mimic of Tang “may rely on targets other than SEPHS2” such as DNA methyltransferase, and Tang does not teach SEPHS2 is involved in miR-185-mediated cancer inhibition. In response, it is noted that the instant rejection is not solely based on the binding interaction between miR-185 and its countless binding target mRNAs, one of which is SEPHS2. As such, the fact that miR-185 has multiple different targets and miR-185 can provide anti-cancer effects by regulating mRNAs other than SEPHS2 cannot rebut the instant ground of rejection that is not established on using miR-185 as the therapeutic agent or using the teachings of Tang alone. Further, the fact that miR-185 can bind to and regulate multiple mRNAs (CDC42, RHOA, VEGFA) as demonstrated by Tang (see Figures 3A-3C) cannot rebut the fact that SEPHS2 also has a binding site for miR-185, wherein the anti-glioma effects by miR-185 mimic would have been reasonably expected to be recapitulated by an inhibitor of SEPHS2 in view of Tang’s demonstration that an inhibitor of CDC42 (si-CDC42) and RhoA (si-RhoA) indeed resulted in the inhibition of glioma cell growth and invasion. See Figures 4C-4D. Note that for obviousness under §103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
In view of the foregoing, this rejection is maintained. 

Claims 4-5 and 30-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Watt et al. in view of Koncarevic et al., Yoo et al., Maciel-Dominguez et al., Tang et al., Liu et al., Ravinder et al., Simon, and Olm et al. for the reasons set forth in the last Office action mailed on January 19, 2022 and for the reasons set forth below.
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious for the same reasons stated for the rejection of claims 1-2 and 23-29. In response, it is noted that applicant’s arguments provided for the rejection above are not found persuasive as explained above, which is fully incorporated by reference herein. Accordingly, this rejection is maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635